The opinion of the Court was delivered by
Sergeant, J.
—The defendant’s bills of exception to evidence were, in this case, fourteen in number. They all depend very much on the same principle. The first four are chiefly relied on. We think the reasons assigned by the court below for the admission of the plaintiff’s evidence conclusive, and that there was no error in receiving it.
In the charge of the court no error has been exhibited, except in that part of it which relates to the claim of the defendant, Moist.’ This involves an important principle, and one which the court decided incorrectly. The defendants requested the court to charge, “ that Christian Moist, being an innocent purchaser for a valuable consideration, cannot be affected by any act of Price and Lusk.” The court answered, “if the sale was fraudulent, and Lusk had an interest in it, then the sale was utterly void, and Moist, having purchased from one of the parties to that fraud, will not be protected.” And again ; “our opinion is, that Moist is in no better situation, under all the evidence in this case, than Price.”
The tract of land for which this ejectment was brought, had belonged to William Junkin deceased, who died seised, leaving a will by which he authorized his executors to sell it. David Lusk, the only executor who acted, advertised the land for public sale in November 1827, and it was struck off to the defendant Joseph Price, to whom Lusk made a deed in January 1828. Letters of administration with the will annexed, were afterwards issued to the plaintiff, (in consequence of proceedings in the orphan’s court against Lusk) and the plaintiff instituted this ejectment to April term 1832, alleging the sale to Price to have been a contrivance between Lusk and Price to defraud the children of the testator, by purchasing the land in the name of Price, at an inferior value, for their mutual benefit. In April 1831, Price executed a deed to the other defendant, Christian Moist, in consideration of 518 dollars and 75 cents, for twenty acres and one hundred and forty-one perches, part of the tract.
An innocent purchaser of the legal title, without notice of trust or fraud, is peculiarly protected in equity, and chancery never lends its aid to enforce a claim for the land against him. The children of Junkin, through the administrator de bonis non as their trustee, seek to set aside a conveyance made by an executor acting under a power in their father’s will. They ask to enforce an equity: to declare the grantees under the executor trustees for them, and to reinvest them in the title. As between the original parties, Lusk and Price, there is no difficulty in doing so, when it is shown that the conveyance from one to the other was fraudulent and collusive. But to go further, and hold that an innocent purchaser shall be *88made a trustee for them, would be to destroy, in their favour, a paramount equity. No doctrine is more firmly settled in chancery, than that though a purchaser has notice of an equitable claim by which his conscience is affected, yet a person purchasing from him, bona fide, and without notice of the right, will not be bound by it. Sugd. Vend. 531. Otherwise the innocent purchaser would be the victim of fraud, and titles would be unsafe : especially in a country like ours, where deeds and wills are registered, and their contents confided in as muniments of property, instead of covenants of title, outstanding terms, and other devices of the English system of conveyancing. Here Price had a conveyance from Lusk, the executor empowered to convey, and Moist had no reason, so far as appears, to question or suspect it. If a loss is to happen by the exercise of that power, it should be borne by those representing the testator who created it, and thereby enabled the executor to transfer the legal estate ; not by the person who trusted to a title derived under that power, and on its face fair and legal. In such case equity would not declare Moist a trustee for the children, nor interfere to divest the title he has acquired.
If the title to Price could be treated as a nullify, when proved to have been fraudulently obtained, it would not thence follow that the title of Moist, acquired from Price, was a nullity. The principle has long been established at common law, and repeatedly sanctioned in equity, that though a deed be fraudulent in its creation, and voidable by a purchaser (that is, would become void by a person’s purchasing the estate), yet it may become good by matter cx post facto. As if a man make a feoffment by covin, or without any valuable consideration, and then the first feoffee enter, and make a feoffment for .a valuable consideration, the feoffee of the first feoffee shall hold the lands, and not the feoffee of the first feoffor. For although the estate of the first feoffee was, in its creation, covinous or voluntary, and therefore voidable ; yet when he enfeoffed a person for a valuable consideration, such person shall be preferred. Sugd. Vend. 472. This doctrine is elucidated and confirmed in the case of Anderson v. Roberts, 18 Johns. Rep. 515, in which it is shown, that the statutory enactments (generally more unyielding in their construction than the common law) fully protect such purchasers, as well against creditors as subsequent purchasers. On this error the judgment is reversed.
Judgment reversed, and a venire facias de novo awarded.